Dixon, J.
(dissenting). The evidence showed that Mr. Ward had authorized the United States government to insert in its proposal for bids the clause se.t out in the opinion of the court beginning, “ Mr. Ward agrees to furnish,” &e.
I think that thereby he made the government his agent to propose and ultimately to close a contract on his behalf in .accordance with that proposal. Thus the agreement between the government and Dialogue & Son became also a contract between that firm and Ward, executed by the government as agent for Ward and by the firm for itself. The opinion of the court concedes that this instrument bound Ward as to ■some of its provisions. I am unable to find legal ground for •discrimination, and think it equally bound him as to all, having the same force as if he and the firm had personally •executed it as a separate document. It follows that the delay ■caused by his refusal to deliver the boiler until a further agreement should be made, as to the time for paying the stipulated price, was wrongful and chargeable to him, and that recoupment for that delay should have been allowed to .the defendant.
For affirmance—Magie (Chancellor), Depue (Chief Justice), Van Sycicel, Garrison, Lippincott, Gum-mere, Ludlow, Bogert, Hendrickson, Adams, Vredenburgh. 11.
For reversal—Dixon. . 1.